DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
 Response to Amendment
The Amendment filed 5/27/2021 has been entered. Claims 1-4 and 7-17 remain pending in the application. 
Claim Objections
Claims 1, 2, 4, 7 objected to because of the following informalities:  
Regarding claim 1, line 9, the limitation “a partially closed position” should read “the partially closed position” in order to refer to the limitation “a partially closed position” in claim 1, lines 4-5.

Regarding claim 2, line 2, the limitation “the closed position” should read “the partially closed position” in order to refer to same limitation consistently in all the claims.

Regarding claim 4, line 2, the limitation “the closed position” should read “the partially closed position” in order to refer to same limitation consistently in all the claims.



Regarding claim 7, line 2, the limitation “the closed position” should read “the partially closed position” in order to refer to same limitation consistently in all the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the biasing member has a tension and/or compression strength” renders the claim indefinite because it is unclear if “the biasing member has a tension and/or compression strength” refers to “the wave spring has at least one of a tension and a compression strength” recited in claim 1, lines 7-8. Claim 4 could overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 4 is amended to remove the ambiguity regarding whether or not a tension and compression strength refers to a tension and a compression strength recited 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,211,370) in view of Wenchell et al. (US 2005/0059934 A1) and further in view of Sage, Jr. et al. (US 2005/0209518 A1).
Regarding claim 1, Powers discloses a catheter valve, comprising: 
a conduit 13 defining a lumen (hollow portion inside element 13); and 
a biasing member 20 configured to bias the lumen from an open position to a partially closed position (column 2, lines 17-19, 27-30, fig. 3) by altering an effective length of the conduit (column 2, lines 36-49, due to twisting the length of conduit increases in order to extend inwards, alternatively, in order to twist, element 17 needs to be lifted which will alter the length of conduit 20), wherein the biasing member 20 includes a spring 20 attached to a proximal contact (contact of element 20 near element 17) at a first end (end where element 17 is present) and a distal contact (contact of element 20 farthest away from element 17) at a second end (end opposite to end 
However, it is construed that if the diameter and length of element 13 are adjusted such that when element 13 is in a position (as shown in figure 1 or figure 4), the length of element 13 can be altered by 1 mm. 
Additionally, the instant disclosure describes the parameter of altering an effective length of the conduit by at least 1 mm as being merely preferable, and does not describe the altering an effective length of the conduit by at least 1 mm as contributing any unexpected results to the system. As such, parameters such as altering an effective length of the conduit by at least 1 mm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the altering an effective length of the conduit by at least 1 mm would be dependent on the actual application of the catheter valve and, thus would be a design choice based on the actual application.
Powers is further silent regarding the spring include a wave spring. However, Sage, Jr. teaches a design of self-calibrating body analyte monitoring system wherein the biasing member 32 (figure 2) is used for applying force to a reservoir wherein the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the spring of Powers with a wave spring of Sage, Jr. for the purpose using a well-known alternative biasing member for achieving the purpose of applying biasing force (paragraph 0053, lines 7-10).
Powers is further silent regarding wherein the conduit comprises a mesh, wherein at least a portion of the mesh is elastomeric. However, Wenchell teaches wherein the conduit 204 comprises a mesh (paragraph 0054, lines 1-4), wherein at least a portion of the mesh is elastomeric (paragraph 0054, lines 4-15) for the purpose of using a well-known alternative elastomeric conduit to effective stretch and contract to provide effective sealing around the instrument inserted into the valve (paragraph 0054, paragraph 0064, lines 4-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the conduit of Powers to incorporate wherein the conduit comprises a mesh, wherein at least a portion of the mesh is elastomeric as taught by Wenchell for the purpose of using a well-known alternative elastomeric conduit to effective stretch and contract to provide effective sealing around the instrument inserted into the valve (paragraph 0054, paragraph 0064, lines 4-5).

Regarding claim 4, Powers discloses wherein the biasing member has a tension and/or compression strength such that the conduit is in the closed position below 10 mmHg (if pressure of 0mmHg is applied then the modified element 13 of Powers in view 
The instant disclosure describes the parameter of an intraluminal pressure of 25 mmHg as being merely preferable, and does not describe the intraluminal pressure of 25 mmHg as contributing any unexpected results to the system. As such, parameters such as an intraluminal pressure of 25 mmHg are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the intraluminal pressure of 25 mmHg would be dependent on the actual application of the catheter value and, thus would be a design choice based on the actual application.

Regarding claim 10, Powers discloses wherein the biasing member 20 comprises an elastomeric material (material of element 20, since element 20 is a spring, material of element 20 has to be inherently comprise elastic material), and is configured to compress at least a portion of the conduit 13 (column 2, lines 17-19).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,211,370) in view of Wenchell et al. (US 2005/0059934 A1) in view of Sage, Jr. et al. (US 2005/0209518 A1) and further in view of Claude et al. (US 2005/0038396 A1).
Regarding claims 2 and 7, Powers/Wenchell/Sage, Jr. (hereinafter referred as “modified Powers”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Powers is silent regarding wherein the biasing member is configured to bias the lumen from the open position to the closed position by increasing 
However, Claude teaches a design of a catheter valve comprising the biasing member 82 is configured to bias the lumen (hollow portion inside element 20) from the open position (position shown in figure 8b) to the closed position (position shown in figure 8a) by increasing the effective length (figure 8a) of the conduit 20 for the purpose of using an alternative approach to move the valve between the open and partially closed position (figures 8a, 8b) wherein the biasing member 82 is configured to bias the lumen (hollow portion inside element 20) to the closed position (position shown in figure 8a) at least in part by axially tensioning the conduit 20 (figure 8a) but is silent regarding the specifics of increasing the effective length by at least 1mm.
However, it is construed that if the diameter and length of element 20 are adjusted such that when element 20 is in open position (as shown in figure 8b), the length of element 20 can be altered by 1 mm thereby achieving increasing the effective length of the conduit by at least 1 mm. 
Additionally, the instant disclosure describes the parameter of increasing the effective length of the conduit by at least 1 mm as being merely preferable, and does not describe the increasing an effective length of the conduit by at least 1 mm as contributing any unexpected results to the system. As such, parameters such as increasing an effective length of the conduit by at least 1 mm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the increasing an effective length of the conduit by at least 1 mm would be 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the catheter valve of modified Powers to incorporate wherein the biasing member is configured to bias the lumen from the open position to the closed position by increasing the effective length of the conduit by at least 1 mm wherein the biasing member is configured to bias the lumen to the closed position at least in part by axially tensioning the conduit as taught by Claude for the purpose of using an alternative approach to move the valve between the open and partially closed position (figures 8a, 8b). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILAY J SHAH/            Primary Examiner, Art Unit 3783